Citation Nr: 1130567	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-16 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for headaches since October 15, 2001.

2.  Entitlement to a disability rating in excess of 30 percent for headaches from July 29, 2010.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983, and June 1984 to September 1992.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that implemented the Board's May 2007 decision that granted service connection for headaches; the RO assigned an initial 10 percent disability rating, effective October 15, 2001.  In an April 2011 rating decision, the RO increased the disability rating to 30 percent, effective from July 29, 2010.

The Veteran asserts that there is clear and unmistakable error (CUE) in the adjudication of his current claim for a higher rating for his headaches.  Because this issue is currently in appellate status, however, there is no final adverse RO or Board decision that can be subject to a CUE attack; thus, as a matter of law, he cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).


FINDINGS OF FACT

1.  Since October 15, 2001, the Veteran's headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over last several months.

2.  Since July 29, 2010, the Veteran's headaches have been manifested by very frequent, completely prostrating and prolonged attacks capable of producing severe economic inadaptability.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, since October 15, 2001 the criteria for an initial 30 percent rating, but no more, for a headache disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code (DC) 8100 (2010).

2.  Resolving all doubt in the Veteran's favor, since July 29, 2010 the criteria for a 50 percent rating, but no more, for a headache disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, the claim for an increased rating for headaches arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service, VA and private treatment records have been obtained and he has been provided with VA examinations in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.  Finally, the claim was remanded by the Board for additional development in January 2010.  The RO was instructed to contact the Veteran and request that he identify any additional evidence and to afford him a VA examination.  There has been full compliance with the Board's remand directives.  

Analysis

The Veteran's service-connected headache disability is rated 10 percent disabling from October 15, 2001 and rated 30 percent disabling from July 29, 2010.  In a detailed and comprehensive June 2011 statement, the Veteran reported that although his headache disorder had recently worsened, the disability warrants an initial 30 percent rating and now warrants 50 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

Migraines are rated under 38 C.F.R. § 4.124a, DC 8100 (2010).  Under this diagnostic code, noncompensable (0 percent) rating is assigned for migraines with less frequent attacks.  A 10 percent evaluation is proper where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Finally, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

At a VA neurological examination in June 2002 the Veteran reported his headaches manifested with tightness in the back of his neck and in the back of his skull with constant pain.  He reported that the duration of this pain was between several hours and two days, and occurred approximately once a week.  He reported use of Excedrin Migraine, including up to 12 tablets a day, two to three days a week.  He denied other symptoms associated with the headaches.  On physical examination, cranial nerves were normal; the diagnosis was tension-type headaches.  

In support of his claim, the Veteran submitted leave statements from his employer that reflected his use of leave.  A leave statement for the 2001 year shows that the Veteran used nearly 19 hours of sick leave over the course of 3 non-consecutive days between October 2001 and December 2001.  In 2002, the Veteran used a total of nearly 25 hours over the course of 5 non-consecutive days between January and July.  No sick leave hours are recorded from August to December 2002.

In a July 2002 statement, the Veteran's wife reported that the Veteran's health had steadily deteriorated due to various conditions, including frequent headaches.  In a September 2005 statement, the Veteran's wife reported that the Veteran's headaches occurred constantly and were only relieved by medication if taken in time.  In a September 2005 statement, the Veteran's mother-in-law reported the Veteran takes over-the-counter and prescription medicine for headache pain relief.  In a November 2006 statement, the Veteran reported that he has symptoms light sensitivity and some nausea with the headaches, although these symptoms do not always occur together.  

At a November 2006 VA examination, the Veteran reported that he has about one headache each week in which the pain begins on the left side of his head as a sensation of tightness and/or a low-level throb and constant pain.  The headaches occur without provocation and they rarely occur with nausea.  He uses Fioricet effectively for headache relief.  He also stated that his preference is to lie down and sleep when the headaches occur.  On physical examination, there was no cranial nerve impairment.  The clinical impression was tension-type headache without any evidence of migraine.

Private medical records show the Veteran sought emergency treatment in March 2009 for symptoms of a moderate to sharp left-sided headache that was present for an hour and had additional symptoms left-sided facial tingling and numbness, slurred speech, left neck and arm numbness and twitching on left side of his mouth.  He denied any prior history of such symptoms.  The initial clinical impression was headaches, transient ischemic attack (TIA), and migraine headaches.  The discharge diagnoses, in pertinent part, were facial paresthesias, TIA versus opthalmoplegic migraine and history of migraines.  The Veteran also received emergency treatment in July 2009 for a complaint of left-sided weakness associated with a global headache.  Following clinical evaluation, the diagnosis was headache, now subsided and history of TIA.

At a VA examination in July 2010, the Veteran reported that he has severe headaches about three or four times a month, and that he misses work about twice a month.  He reported that the headaches start in the left or right parietal region of the skull, consist of a pounding and throbbing pain, and are associated with nausea and light sensitivity.  He uses Topiramate on a daily basis and uses Midrin on an as-need basis.  The examiner diagnosed migraine headaches without aura.  He stated that these headaches are not prostrating, in that they do not require the Veteran to remain in bed and be completely inactive.  However, the Veteran did report that he was unable to work during the headaches.  The examiner further stated that it was beyond his capability as a clinician to opine as to whether the headaches were productive of severe economic inadaptability or discuss the functional limitations associated with the disorder, since this is entirely up to the Veteran.  However, the examiner indicated that he would classify the Veteran's headaches as mild to moderately severe.  

In a June 2011 written statement, the Veteran reported that he had always informed the VA examiner that when his headaches occur he must lie down and stop all activity.  He also reported that he has at least four severe headaches a month where he has to take medication, lie down, and cannot function.  He also reported that he usually loses two days each month due to his headaches, but these absences are usually excused as he is covered by the Family Medical Leave Act (FLMA).  He also uses annual leave and leave without pay to cover his absences.  

The Veteran submitted a FMLA certificate that was provided based on his migraine headaches.  This form, completed by the Veteran's medical provider, reflects that his headaches are recurrent and are expected to continue throughout his lifetime.  The provider also indicated that when the headaches occur the Veteran would require leave from work and his disability may result in unforeseeable episodes of incapacity.  The Veteran also submitted evidence from his employer that shows administrative action was taken against him in November 2007 and February 2009 for failure to maintain regular attendance (due to excessive unscheduled leave).  The February 2009 administrative action reflects that he was spoken to by his supervisor regarding his unscheduled sick leave and tardiness, although it was noted that he had several FMLA cases on file to explain most of his absences.

1.  Entitlement to an initial disability rating in excess of 10 percent for headaches since October 15, 2001.

The Board finds that the evidence of record, both medical and lay statements, supports the assignment of a 30 percent disability rating, but no more, for the Veteran's service-connected headache disability since October 15, 2001.  Given the reported frequency of the Veteran's headaches, and the fact that they reportedly necessitated rest and ceasing all activities (i.e. were prostrating), the Board finds that the Veteran's migraines meet the 30 percent criteria of prostrating attacks occurring on average of at least once per month.  The preponderance of the evidence, however, is against the assignment of a disability rating in excess of 30 percent for this appeal period.  In this respect, the Board finds that the Veteran's headaches, which only occur a total of four times per month, are not 'very frequent' in nature.  In addition, despite the Veteran's argument to the contrary, the evidence of record prior to July 29, 2010 does not establish that these headaches were productive of severe economic inadaptability.  In this respect, the Veteran's leave statements for the entire year of 2001 reflect that he took about 19 hours of sick leave, over the course of 3 non-consecutive days, between November 2001 and December 2001.  In 2002, he only missed about 25 hours over a course of 5 non-consecutive days between January and July.  No sick leave hours were recorded from August to December 2002, and the Veteran did not provide leave statements for the years between 2003 and 2010.  The Board finds that this evidence does not show the headache disability caused significant interference with the Veteran's employment or that it was productive of severe economic inadaptability.  Therefore, the criteria for a higher rating of 50 percent are not met for this appeal period.

2.  Entitlement to a disability rating in excess of 30 percent for headaches from July 29, 2010.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board assigns a 50 percent disability rating for the Veteran's service-connected headache disability, but only from July 29, 2010.  In this respect, while the Veteran's headaches are not "very frequent," the Board notes that they are prostrating when they occur.  The Board also finds that the evidence submitted since the July 29, 2010 at least suggests that these headaches are productive of severe economic inadaptability.  The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.  The July 2010 VA examiner did not comment upon the extent to which the Veteran's migraines were capable of producing severe economic inadaptability, but he did characterize the Veteran's headaches as moderately severe and noted that the Veteran is unable to work during his headaches.  The Board finds the Veteran's report that he is unable to work during his headaches is credible.  The Board also finds the FMLA certificate and the administrative action reports from his employer, all submitted after July 29, 2010, to be persuasive evidence that the Veteran's headaches have negatively impacted his employment.  Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's frequent headaches are at least capable of producing severe economic inadaptability.  Thus, his disability more closely approximates the criteria for a 50 percent rating.  Accordingly, a 50 percent rating is granted from July 29, 2010.  This represents the maximum evaluation allowed under the schedular criteria.

The Board has considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  Here, the Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's headache disability.  The disability is productive of pain, limitation of function, and causes some interference with employment.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disability.  Accordingly, referral for consideration of extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected headache disability prevents him from working, and he has been employed on a full-time basis throughout the entire appeal.  Thus, a claim for TDIU has not been raised in this instance.


ORDER

Since October 15, 2001 an initial disability rating of 30 percent, and no more, for headaches is granted subject to the law and regulations governing payment of monetary benefits.

From July 29, 2010 a 30 percent disability rating, and no more, for headaches is granted subject to the law and regulations governing payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


